IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOSEPH RAMON PEREZ,                                       No. 69575
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                            FILED
                                  Respondent.
                                                                                FEB 1 2 2016
                                                                                      E K. LINDEMAN
                                                                                       SUBSEIWYI



                                      ORDER DISMISSING APPEAL

                            This appeal was initiated by the filing of a pro se appeal.
                Eighth Judicial District Court, Clark County; Valerie Adair, Judge.
                            Our review of this appeal reveals a jurisdictional defect. The
                notice of appeal states that appellant "appeals the Judgement of
                conviction entered ...on or about the 30 day of December, 2015." No order
                or final judgment was entered on December 30, 2015. To the extent
                appellant appeals from the judgment of conviction entered on October 9,
                2015, the notice of appeal is untimely filed. NRAP 4(b); NRS 34,575(1);
                NRAP 26(a); NRAP 26(c). Because an untimely notice of appeal fails to
                vest jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352, 871 P.2d
944, 946 (1994), we conclude that we lack jurisdiction to consider this
                appeal, and we
                            ORDER this appeal DISMISSED.




                                         is—La                     , J.
                                        Hardesty


                Cdr
                Saitta
                                                               Pidevid
                                                           Pickering
                                                                                              J.
SUPREME COURT
      OF
    NEVADA


(01 1947A                                                                        1CD b-13L0
                                                                                          -
                   cc:   Hon. Valerie Adair, District Judge
                         Joseph Ramon Perez
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A    (e)                                       2